DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant Arguments/Remarks filed on 4 January 2021.
Claims 1 – 2, 4, 6 – 10, 16 and 18 – 20 are pending and examined below.  Claims 11 – 15 and 21 are withdrawn due to a restriction requirement.  The Examiner acknowledges that claims 3, 5, and 17 are cancelled by Applicant.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 4 January 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 – 2, 4, 10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fell et al. (U.S. 2010/0155292 A1), hereinafter Fell, in view of Hein, III et al. (U.S. 5,542,529), hereinafter Hein, in further view of Murokh et al. (U.S. 6,776,340 A), hereinafter Murokh.

Regarding claim 1, Fell discloses a method of marking packages of articles, the method comprising: 
providing a plurality of the packages (2, fig. 1) ([0025], process step a; fig. 1 shows five packages 2), each of the packages comprising an enclosure that accommodates corresponding ones of the articles ([0006], ll. 1 – 6 and [0009] 1 – 2 describes packages such as cigarette cartons for packaging relatively rigid articles wherein the Examiner deems the packages must have enclosures to package the relatively rigid articles); 
providing a first wrapping material and individually wrapping each of the packages with the first wrapping material ([0006], ll. 6 – 10 and [0009] 1 – 2 describes packages such as cigarette cartons that are unit-wrapped or wrapped with an overwrap film wherein the Examiner deems the overwrap film as the first wrapping material); 
arranging the plurality of wrapped packages into a group ([0006], ll. 6 – 10 and [0009] 1 – 2 describes packages such as cigarette cartons that are unit-wrapped or wrapped with an overwrap film; [0025], process step a); and
([0026], process step b).

Fell further discloses that individual units in a naked collation package can be unit wrapped cigarette cartons ([0009], ll. 1 – 4) but Fell does not explicitly disclose the enclosure of each package comprising paper; and the first wrapping material being a film laminate comprising polypropylene with one or more acrylic layers, the first wrapping material being provided in a sheet for wrapping the enclosure.
However, Hein teaches the enclosure of each package comprising paper ([col. 1, ll. 45 – 58 describes conventional cigarette packages comprise a package or an enclosure made of “soft” or “hard” paper or paperboard wherein the Examiner deems “soft” or “hard” paper or paperboard equivalent to Applicant’s claimed “paper”); and the first wrapping material being a film laminate comprising polypropylene with one or more acrylic layers (col. 1, ll. 45 – 58 describes conventional cigarette packages comprise an exterior clear overwrap or first wrapping layer made of polymeric film wherein col. 2, ll. 8 – 14 describes the polymeric film comprises acrylic heat seal coated polypropylene wherein the Examiner deems the acrylic coating as the claimed “one or more acrylic layers”), the first wrapping material being provided in a sheet for wrapping the enclosure (col. 8, ll. 25 – 29 describes material wrap or the first wrapping material is conventionally supplied to the cigarette packaging apparatus from wrapping a package or enclosure in a roll or continuous sheet)
KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)

Fell, as modified by Hein, does not explicitly disclose providing a marking on a region of each enclosure after wrapping together the group of wrapped packages with the second wrapping material; wherein the providing of the marking on the region of each enclosure comprises irradiating the wrapped packages with a laser beam that passes through the first wrapping material and the second wrapping material, each of the first wrapping material and the second wrapping materials material is substantially transparent to the laser beam, at least in the region of each enclosure on which the marking is provided, and wherein the laser beam marks the paper, card, or cardboard of the package through all of the layers of the film laminate of the first wrapping material.
However, Murokh teaches providing a marking (32, 38, 44, 50, figs. 4, 5) on a region of each enclosure (96, 98, 100, fig. 10.  Please note while figs. 4, 5, 10 show an embodiment of a blister pack, col. 13, ll. 28 – 32 and col. 14, ll. 20 – 22 describes figs. 4, 5, 10 more generally applies to several articles packaged in one common package wherein one having ordinary skill in the art would recognize with the incorporation of the method of marking of Murokh with the invention of Fell, as modified by Hein, markings 32, 38, 44, or 50 of Murokh can be applied on a region of each enclosure or package 2, as described in Fell, packaged in one common package 1, as described in Fell) after wrapping together the group of wrapped packages with the second wrapping material (Please note while of fig. 10 shows an embodiment having a single marking window 94, col. 12, ll. 50 – 55 describes one or more superimposed marking windows can be provided for a single article (or enclosure), col. 6, ll. 53 – 57 describes markings can be applied through multiple layers on top of the article (or enclosure), and fig. 12 shows an example of marking an article (or enclosure) wherein a plurality of marking windows are provided for one article thus the Examiner deems the multiple marking windows or layers on top of the package or enclosure as described in the above excerpts of Murokh as the claimed “the first wrapping material and the second wrapping material”.  Thus, one having ordinary skill in the art would recognize with the incorporation of the method of marking of Murokh with the invention of Fell, as modified by Hein, markings 32, 38, 44, or 50 of Murokh can be applied on a region of each enclosure or package 2 of Fell, as modified by Hein, after wrapping the group of wrapped packages 2 of Fell, as modified by Hein, with the second wrapping material 4 of Fell, as modified by Hein, as disclosed above); wherein the providing of the marking on the region of each enclosure comprises irradiating the wrapped packages with a laser beam (116, 118, 120, fig. 10) that passes through the first wrapping material and the second wrapping material (col. 4, ll. 44 – 49 describes the article or enclosure is marked by an application of irradiation energy, via laser 12, that passes through the packaging or the first wrapping material and the second wrapping material.  To further show the application of irradiation energy passes through the first wrapping material and the second wrapping material, Murokh further describes in col. 12, ll. 50 – 55 that one or more superimposed marking windows can be provided for a single article (or enclosure), in col. 6, ll. 53 – 57 implies markings can be applied through multiple layers on top of the article (or enclosure), and in fig. 12 shows an example of marking an article (or enclosure) wherein a plurality of marking windows are provided for one article.  Thus, one having ordinary skill in the art would recognize the multiple superimposed windows or multiple layers on top of the package or enclosure as the claimed “the first wrapping material and the second wrapping material”), each of the first wrapping material and the second wrapping material is substantially transparent to the laser beam at least in the region of each enclosure on which the marking is provided (col. 6, ll. 39 – 43 describes the articles or the enclosures can be marked when fully encapsulated in packaging materials that are at least semi-transparent wherein the Examiner deems the packaging materials as the claimed “the first wrapping material and the second wrapping material” and at least semi-transparent equivalent to the claimed “substantially transparent”), and wherein the laser beam (116, 118, 120) marks the articles (96, 98, 100, fig. 10) through all of the layers of the packaging (Please note while fig. 10 shows an embodiment having a single marking window 94, col. 12, ll. 50 – 55 describes one or more superimposed marking windows can be provided for a single article (or enclosure), col. 6, ll. 53 – 57 describes markings can be applied through multiple layers on top of the article (or enclosure), and fig. 12 shows an example of marking an article (or enclosure) wherein a plurality of marking windows are provided for one article thus the Examiner deems the multiple marking windows or layers on top of the package or enclosure as described in the above excerpts of Murokh as the claimed “the first wrapping material and the second wrapping material”.  Furthermore, col. 14, ll. 48 – 50 describes the marking windows are at least translucent enough to allow the marking energy or laser beams to mark the articles wherein one having ordinary skill in the art would recognize with the incorporation of the method of marking of Murokh with the invention of Fell, as modified by Hein, the marking energy 116, 118, 120 or laser beams of Murokh marks the paper enclosure of Fell, as modified by Hein, through the exterior clear overwrap or first wrapping material comprising acrylic heat seal coated polypropylene because of the transparency of the first wrapping material). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of marking packages of articles, as disclosed by Fell, as modified by Hein, with providing a marking on a region of each enclosure after wrapping together the group of wrapped packages with the second wrapping material; wherein the providing of the marking on the region of each enclosure comprises irradiating the wrapped packages with a laser beam that passes through the first wrapping material and the second wrapping material, each of the first wrapping material and the second wrapping materials material is substantially transparent to the laser beam, at least in the region of each enclosure on which the marking is provided, and wherein the laser beam marks the paper, card, or cardboard of the package through all of the layers of the film laminate of the first wrapping material, as taught by Murokh, with the motivation to provide a method of marking discrete prepackaged articles without breaching the packaging (col. 4, ll. 25 – 28).

Regarding claim 2, Fell, as modified by Hein, as further modified by Murokh, discloses the invention as recited in claim 1.
Fell, as modified by Hein, does not explicitly disclose the region of the enclosure includes a surface or coating which is sensitive to irradiation with the laser beam, such that the laser beam marks the region.
However, Murokh teaches the region of the enclosure includes a surface or coating which is sensitive to irradiation with the laser beam, such that the laser beam marks the region (col. 16, ll. 47 – 65 describes articles (or enclosures) include a surface or coating of titanium dioxide sensitive to exposure or irradiation to laser energy such that the laser energy provides a mark within the region of titanium dioxide).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of marking packages of articles, as disclosed by Fell, as modified by Hein, as further modified by Murokh, with the region of the enclosure includes a surface or coating which is sensitive to irradiation with the laser beam, such that the laser beam marks the region, as taught by Murokh, with the motivation to provide a surface layer that absorbs energy that is emitted in the ultraviolet region, undergoes a photochemical change, and marks a package wherein the surface layer is safe for human consumption thus would not users if the surface layer contaminates the elements within the package or enclosure (col. 16, ll. 31 – 35).

Regarding claim 4, Fell, as modified by Hein, as further modified by Murokh, discloses the invention as recited in claim 1.
Fell, as modified by Hein, does not explicitly disclose at least one of the first wrapping material and the second wrapping material is substantially unaffected by the laser beam.
Murokh teaches at least one of the first wrapping material (172, fig. 12) and the second wrapping material (174, fig. 12) is substantially unaffected by the laser beam (170, fig. 12) (fig. 12 shows an example of marking an article (or enclosure) wherein a plurality of marking windows are provided for one article and col. 15, ll. 32 – 34 describes region 186 of window 172 of is substantially unaffected by radiation 170 or laser beam).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of marking packages of articles, as disclosed by Fell, as modified by Hein, as further modified by Murokh, with at least one of the first wrapping material and the second wrapping material is substantially unaffected by the laser beam, as taught by Murokh, with the motivation if the second wrapping material is removed for some purpose, such as inventory control, channel of distribution, or routing information, and first wrapping material remains with the packages or enclosures protecting the elements within the packages or enclosures until it is used (col. 16, ll. 1 – 5).

Regarding claim 10, Fell, as modified by Hein, as further modified by Murokh, discloses the invention as recited in claim 1.

Murokh teaches the marking (34, fig. 6) provided with the laser beam (102, 104, 106, fig. 10) comprises at least one of a code and data specific to the articles (col. 13, ll. 50 – 59).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of marking packages of articles, as disclosed by Fell, as modified by Hein, as further modified by Murokh, with the marking provided with the laser beam comprises at least one of a code and data specific to the articles, as taught by Murokh, with the motivation to provide a security marking to detect tampering of the common package of packages or enclosures (col. 13, ll. 58 – 63).

Regarding claim 18, Fell, as modified by Hein, as further modified by Murokh, discloses the invention as recited in claim 4.
Fell, as modified by Hein, does not explicitly disclose at least one of the first wrapping material and the second wrapping material is neither burnt nor broken by the laser beam.
Murokh teaches at least one of the first wrapping material (172, fig. 12) and the second wrapping material (174, fig. 12) is neither burnt nor broken by the laser beam (170, fig. 12) (fig. 12 shows an example of marking an article (or enclosure) wherein a plurality of marking windows are provided for one article and col. 15, ll. 32 – 34 describes region 186 of window 172 of is substantially unaffected by radiation 170 or laser beam wherein the Examiner deems substantially unaffected as the claimed “neither burnt nor broken”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of marking packages of articles, as disclosed by Fell, as modified by Hein, as further modified by Murokh, with at least one of the first wrapping material and the second wrapping material is neither burnt nor broken by the laser beam, as taught by Murokh, with the motivation to maintain the integrity of first wrapping material and the second wrapping material so that elements within the packages or enclosures remain sealed and protected from the outside environment.

Regarding claim 20, Fell, as modified by Hein, as further modified by Murokh, discloses the invention as recited in claim 1.
Fell, as modified by Hein, does not explicitly disclose the laser beam is irradiated onto the wrapped packages as an image via a stencil, diaphragm, or screen.
Murokh teaches the laser beam (116, 118, 120, fig. 10) is irradiated onto the wrapped packages (92, 94, 96, 98, 100, fig. 10) as an image via a stencil, diaphragm, or screen (108, fig. 10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of marking packages of articles, as disclosed by Fell, as modified by Hein, as further modified by Murokh, with the laser beam is irradiated onto the wrapped packages as an image via a .

Claims 6, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fell, in view of Hein, in further view of Murokh, in further view of Masubuchi et al. (J.P. 2014 000734 A1), hereinafter Masubuchi.

Regarding claim 6, Fell, as modified by Hein, as further modified by Murokh, discloses the invention as recited in claim 1.
Fell, as modified by Hein, as further modified by Murokh, does not explicitly disclose the laser beam has a wavelength in the range of 1000 nm to 1100 nm.
However, Masubuchi teaches the laser beam has a wavelength in the range of about 1000 nm to 1100 nm ([0016] describes the wavelength of the laser beam is 532 nm to 1064 nm wherein a wavelength of 1064 nm is within Applicant’s claimed range).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the laser beam, as disclosed by Fell, as modified by Hein, as further modified by Murokh, with the laser beam has a wavelength in the range of about 1000 nm to 1100 nm, as taught by Masubuchi, with the motivation to provide a laser of the correct wavelength to interact with the coating/printing layer but not to damage the first wrapping material and the second wrapping material.

Regarding claim 9, Fell, as modified by Hein, as further modified by Murokh, discloses the invention as recited in claim 1.
Fell, as modified by Hein, as further modified by Murokh, does not explicitly disclose one or both of the first wrapping material and the second wrapping material is selected from the group consisting of: polylactic acid, cellulose acetate, and cellophane.
However, Masubuchi teaches one or both of the first wrapping material and the second wrapping material is selected from the group consisting of: polylactic acid, cellulose acetate, and cellophane ([0020] describes the outer package can be made of cellophane).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of marking packages of articles, as disclosed by Fell, as modified by Hein, as further modified by Murokh, with one or both of the first wrapping material and the second wrapping material is selected from the group consisting of: polylactic acid, cellulose acetate, and cellophane, as taught by Masubuchi, with the motivation to provide a strong, transparent wrapping material to contain a plurality of enclosures that does not rip/break easily during shipment.

Regarding claim 16, Fell, as modified by Hein, as further modified by Murokh, discloses the invention as recited in claim 2.
Fell, as modified by Hein, as further modified by Murokh, does not explicitly disclose the surface or coating of the region includes an ink layer that is sensitive to the laser beam.
([0026] describes a layer on the contents which can be printed by laser irradiation wherein [0027] describes a printing layer formed from a coating liquid (laser coloring printing ink/agent)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the surface or coating, as disclosed by Fell, as modified by Hein, as further modified by Murokh, with the surface or coating of the region includes an ink layer that is sensitive to the laser beam, as taught by Masubuchi, with the motivation to provide direct printing via laser irradiation without taking out the contents ([0017]).

Claims 7 – 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fell, as modified by Hein, as further modified by Murokh, in further view of Regan et al. (U.S. 2008/0258344 A1), hereinafter Regan.

Regarding claim 7, Fell, as modified by Hein, as further modified by Murokh, discloses the invention as recited in claim 1.
Fell, as modified by Hein, as further modified by Murokh, does not explicitly disclose the laser beam has a power in the range of 1 W to 100 W.
However, Regan teaches the laser beam has a power in the range of 1 W to 100 W ([0082] describes samples prepared for Examples 1 and 2 of a relief image on a material using a laser wherein the laser used is an 8 watt, 1064 nm pulsed single mode Ytterbium fiber laser).
([0012, ll. 5 – 9).

Regarding claim 8, Fell, as modified by Hein, as further modified by Murokh, discloses the invention as recited in claim 1.
Fell, as modified by Hein, as further modified by Murokh, further discloses the laser beam is irradiated onto the wrapped package (col. 14, ll. 48 – 50 describes the windows are least translucent enough to the marking energy or laser beams to mark the articles).
Fell, as modified by Hein, as further modified by Murokh, does not explicitly disclose the laser beam is irradiated via one or more wave guides and via one or more optical fibers.
However, Regan teaches the laser beam is irradiated via one or more wave guides and via one or more optical fibers ([0082] describes samples prepared for Examples 1 and 2 of a relief image on a material using a laser wherein the laser used is an 8 watt, 1064 nm pulsed single mode Ytterbium fiber laser; the phrase “Ytterbium fiber” indicates an optical fiber used as an optical wave guide classified to the geometry and refractive index distribution of Ytterbium).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the laser beam, as ([0012, ll. 5 – 9).

Regarding claim 19, Fell, as modified by Hein, as further modified by Murokh, discloses the invention as recited in claim 1.
Fell, as modified by Hein, as further modified by Murokh, does not explicitly disclose the laser beam is emitted from a laser, and the laser is a fiber laser.
However, Regan teaches the laser beam is emitted from a laser, and the laser is a fiber laser ([0082] describes samples prepared for Examples 1 and 2 of a relief image on a material using a laser wherein the laser used is an 8 watt, 1064 nm pulsed single mode Ytterbium fiber laser).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the laser beam, as disclosed by Fell, as modified by Masubuchi, with the laser beam is emitted from a laser, and the laser is a fiber laser, as taught by Regan, with the motivation to provide a laser with high resolution and relative lower costs ([0012, ll. 5 – 9).

Response to Arguments
Applicant’s amendments, filed 2 April 2020, with respect to the rejection(s) of claims 1 – 2, 4 – 10, 16 and 18 – 20 under 35 U.S.C. 103 have been fully considered but are not persuasive.

Murokh teaches laser marking of packaged consumable articles, which are somewhat edible materials or pills. 

Please note, while it is correct that the preferred embodiment described in Murokh’s Brief Description of the Drawings is directed to consumable articles, col. 10, ll. 38 – 50 describes the invention of Murokh marking prepackaged articles such as pills, tablets, capsules, medical devices, high value objects, and the like and the preferred embodiment is only a representative of a number of applications.  Therefore, it is not unreasonable that the teachings of Murokh can be applied to the marking of prepackaged articles as described in Fell, as modified by Hien,  However, it is a mischaracterization of Murokh to imply Murokh only teaches laser marking of packaged consumable articles such as edible materials or pills.

Applicant further argues:
Murokh does not teach or suggest that marking can be achieved without a dopant material in the packaged article and in its wrapping material.

	In regards to Applicant’s argument that Murokh includes additional structure (i.e. dopant) not required by Applicant's invention, it must be noted that Murokh discloses the invention as claimed.  The fact that it discloses additional structure not claimed is irrelevant; therefore, Applicant’s argument is unpersuasive.
	
Applicant further argues:
Further, Murokh does not teach that marking can be achieved through first and second wrapping materials as proposed by the claimed invention. Whenever Murokh refers to prepackaged articles, this means only individual blister-wrapped pills that are marked after blister closure, not marking through a blister material and an additional, second, packaging material over the blister equivalent to the second wrapping material of the invention. Accordingly, Murokh fails to fully disclose that "the 

	In regards to Applicant’s argument that Murokh does not teach that marking can be achieved through the first wrapping material and second wrapping material, Applicant ignores multiple references in the non-final Office action, filed 3 September 2020, to Murokh col. 12, ll. 50 – 55 describing one or more superimposed marking windows can be provided for a single article (or enclosure), Murokh col. 6, ll. 53 – 57 describing markings can be applied through multiple layers on top of the article (or enclosure), and Murokh figure 12 showing an example of marking an article (or enclosure) through two layers of packaging.  Applicant does not dispute these teachings in Murokh but only asserts Murokh does not teach that marking can be achieved through the first wrapping material and second wrapping material.  Without addressing these teachings of Murokh, Applicant’s argument amounts to a general allegation and mere speculation that Murokh does not teach that marking can be achieved through the first wrapping material and second wrapping material; therefore, Applicant’s argument is unpersuasive.
	
Applicant further argues:
A skilled person would not consider Murokh to be analogous art to Fell and Hein because Murokh is related to a different field, so modifying Fell and Hein with teachings of Murokh and would require significant alterations in the packaging principles taught by these Fell and Hein. In particular, to effectively modify Hein and Fell with the teachings of Murokh, a person skilled in the art would necessarily apply energy-sensitive taggants to both the cigarette packages and transparent wrappers of the individual packs disclosed by Fell and Hein, to achieve a marking of both of them with a laser before the individual packs are grouped and collated with a second transparent wrapper. Indeed, as previously explained, Murokh only discloses marking of articles through a single material layer, i.e., a blister.

	First, in response to Applicant's argument that Murokh is nonanalogous art, it has been held that the determination that a reference is from a nonanalogous art is twofold. In re Wood, 202 USPQ 171, 174.  In this case, Murokh is reasonably pertinent to the particular problem of providing a method of marking discrete prepackaged articles within associated packaging with a laser without breaching the associated packaging.  Therefore, Applicant argument is unpersuasive.  Second, in regards to Applicant’s argument that Murokh includes additional step (i.e. application of dopant to the associated packaging) not required by Applicant's invention, it must be noted that Murokh discloses the invention as claimed.  The fact that it discloses additional step not claimed is irrelevant; therefore, Applicant’s argument is unpersuasive. 
Lastly, in regards to Applicant’s argument that Murokh only discloses marking of articles through a single material layer, Applicant again ignores multiple references in the non-final Office action, filed 3 September 2020, to Murokh col. 12, ll. 50 – 55 describing one or more superimposed marking windows can be provided for a single article (or enclosure), Murokh col. 6, ll. 53 – 57 describing markings can be applied through multiple layers on top of the article (or enclosure), and Murokh figure 12 showing an example of marking an article (or enclosure) through two layers of packaging.  Thus, Applicant grossly mischaracterizes the teachings of Murokh that Murokh only discloses marking of articles through a single material layer, and therefore, Applicant’s argument is unpersuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murokh discloses in col. 7, ll. 4 – 9 that inorganic pigments such as those listed in Gugger et al. (US 4,769,310), hereinafter Gugger, are suitable for use according to the invention of Murokh.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The Examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        8 April 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731